Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
6, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00193-CV


                         ORTHOFIX, INC., Appellant

                                        V.

   DAVID C. WAGENSELLER, INMOTION MEDICAL, INC., NANCY
               BARNES AND DJO, LLC, Appellees

                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-18401


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed February 5, 2016. On September
29, 2016, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Busby, Donovan, and Brown.